January 11, 2010 Mr. Rufus Decker Accounting Branch Chief Division of Corporate Finance U.S. Securities and Exchange Commission Washington, DC 20549-4631 Re: Herman Miller, Inc. Form 10-K for the year ended May 30, 2009 Form 10-Q for the period ended August 29, 2009 File 1-15141 Dear Mr. Decker: This letter responds to your comment letter, dated December 15, 2009, regarding the above-referenced filings. The comments from your letter are set forth in bold font below and are followed by our response. FORM 10-K FOR THE YEAR ENDED MAY 30, 2009 General 1. Where a comment below requests additional disclosures or other revisions to be made, these revisions should be included in your future filings, including your interim filings, if applicable. Response: We will include the required, additional disclosures in our future filings on Form 10-K, and, if applicable, interim filings. Financial Statements Notes to the Financial Statements Note 1, Significant Accounting and Reporting Policies, page 46 Mr. Rufus Decker
